Title: To Benjamin Franklin from Courtney Melmoth, 29 January 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir.
Paris, Jan: 29, 1778.
Will you permit me to withdraw your attention from contemplations of general Calamity, to a Tale of private Woe? It will cost you an half hour of your Leizure, and, perhaps, may procure to me many years of Felicity. I have already said enough to engage the patience of a Man whose Characteristic is Benevolence.
The matter, Sir, which I wish to communicate relates to myself; and, conscious of the value of your Time, I shall be as concise as it is possible. Within a few Months I have sustained the Loss of a large Fortune by the unfortunate decision of a Cause in Chancery; Since that, I have sustained a second Loss by the Ingratitude of a Friend. Till lately, I had a decent Resource in the Labours of the Pen, but now, amongst other Disasters occasion’d by the furor of War, the oppositions of America have had the effect of reduceing the Price of literature, even till Moral Composition is become a Drug which no Bookseller will dare to hazard. Politics only remain marketable in Paternosterrow, and everything this way that bows not to the villainous side of the Question, is perilous to risque; for by a strange Inversion of Principles in Great Britain, those Prisons which were instituted for Criminals, are now devoted to Patriots. The Treasury, it is true, is open’d to prostituted Ingenuity; but who that hath a Heart can submit to the Concession by which the Wages are to be Received? My Health is but just Reestablishing, and I would wish to avoid returning to a Place where it will again relapse and where there is no Security for a Writer which could not be silent on the one side, and would not be bribed on the other. In this Situation it was natural for me to seek out a new Resource: I had hopes that I might be serviceable to that Cause in which the Commissioners are here engaged, either in the light of a Secretary or his Assistant; I would indeed have done anything for the indulgence of my Principles, and for the Support of those whom it is my duty to protect. It appears to me, however, that all Posts of this kind are very ably pre-occupied, and, in Consequence, I must cast about for another. The Plan which I have projected attends this Letter, and I believe a Subsistance is to be gain’d by putting it in practise. I owe, however, in the meantime a number of little Sums that press for Payment, and unless I can discharge these I know not what must be done. Here then, Sir, comes the Crisis of my Address, which is, with uncommon Earnestness, to inquire if there is any Method by which I can, in the way of my Profession as a Writer, earn about £60; by which I should be put, probably, into a Way of future Tranquillity. I would either arrange Papers, or I would engage in any Compositions that might be deem’d necessary, and I would hold myself accountable to the Congress by private Agreement, till I had done what was adjudg’d adequate. Should this be impracticable I would appeal from business to benevolence, and if this Sum was advancd to me Sir, on the score[?] of Trust and Confidence, I would not only discharge it with the very first opportunity, but bear it in my Memory as the tenderest obligation that could possibly be confer’d on a family under very peculiar Circumstances of unexpected Disappointment and Anxiety. I am aware, Sir, that, unless you should have employment for my Pen, I am no way warranted to sollicit a favor of this Nature; but the noble Disposition does not too nicely examine Punctilios, and will listen rather to the Voice of Kindness than Severity.
I invite this Indulgence from you, as a Man willing and ready to deserve it, if the way be pointed out to me: If no way is left, I invite it upon Principles of Integrity and good Faith which shall never be violated: If I can not earn, I would borrow it; and if I borrow, nothing but a sudden death shall prevent me from paying. People of the Literary Character have generally, no other security, than their Honour; and as this often sets but too loosely, I believe it is proper and satisfactory to offer some kind of security even for that. Perhaps you will regard the Inclos’d Letters from several great Characters, of this sort. The veneration I bear Dr. Franklin makes me write on subjects that are seldom to be trusted with the young or even the aged. That Man must indeed have a fine Heart, who may be safely spoken to upon the pecuniary Distress of a whole Family. I am, Sir, Your most obliged and obedient Servant
Courtney Melmoth.

I propose myself the Pleasure to send for your Answer on Sunday Morning, Sir, tho’ You will easily believe, I shall tremble till the Return of my Messenger at that Time. The Truth is, I long essentially to do something to deserve the great favor I have requested, and my Heart will leap to understand that there is a Road left for me to exert myself; at the same time I own my delicacy would be more flatter’d if the Advance of the Cash might be consider’d as a debt, and my future Services in the Cause I love, were voluntary and unbought.

